DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “it” and “its” in lines 3, 4, and 8.  It is unclear what “it” and “its” are referring to as it appears to fluctuate within claim 1 between the spindle and the adjusting block.  Furthermore, claims 2-4, 7, 10, 12, 13, and 15 also recite “it” or “its” within the claim.  Appropriate correction is required.  Claims 2-15 are rejected based upon their dependence from claim 1.
Regarding claims 4, 6, 8, 10, 12, and 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Claim 5, 9, 11, 14, and 15 are rejected based upon their dependence from claims 4, 8, 10, 13, and 13, respectively.
Claim 11 recites the limitation “can be” in line 3.  The phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iqbal (U.S. Patent 5,095,934).
Regarding claim 1, Iqbal discloses a valve upper part for introduction into a sanitary fitting, having a head piece 10 in which a spindle 23/30 is mounted so as to pivot, which spindle projects out of the head piece with its first end (FIG. 1) and stands in engagement, by way of a journal 30, with a control element 28/32 with its second end, which element stands in contact with a locally fixed passage disk 36, wherein the passage disk has at least two through openings (60/70, 61/71), wherein the control element is configured as an adjusting block that is dimensioned in such a manner that at least one through opening can be closed off (FIG. 5) by way of it (FIG. 1-5; Col. 3 ln 49-Col. 4 ln33).
Regarding claim 2, Iqbal discloses the head piece has at least one through window 18 that is arranged at the side, wherein the passage disk is arranged below the through window, on its side opposite the spindle (FIG. 1; Col. 3 ln 49-61).
Regarding claim 3, Iqbal discloses the through openings are formed, in each instance, by means of overlap, at least in certain areas, of a collection channel (60, 61) introduced into the passage disk on its top side, facing the adjusting block, with an outlet channel (70, 71) introduced into its opposite underside (FIG. 9; Col. 4 ln 43-55).
Regarding claim 4, Iqbal discloses at least one outlet channel, preferably all the outlet channels are configured to be circular (FIG. 9), wherein at least one collection channel extends beyond the assigned outlet channel on two opposite sides (FIG. 9), wherein preferably, at least one collection channel is configured to be narrower than the assigned outlet channel, and particularly preferably it is configured in arc shape (FIG. 9).
Regarding claim 5, Iqbal discloses two through openings (60/70, 61/71) are provided, which are formed by means of the overlap of two collection channels (60, 61), which are configured in arc shape in opposite directions from one another (FIG. 9), each having an outlet channel (70, 71) configured in circular shape (FIG. 9).
Regarding claim 6, Iqbal discloses at least one seal (52, 53) is arranged in the head piece, surrounding the through openings (seen in FIG. 6, 52 surrounds 70, 71) of the passage disk (FIG. 2, 6; Col 4 ln 26-33)
Regarding claim 12, Iqbal discloses the spindle has a ball-shaped section on which the journal 30 is arranged and with which the spindle is mounted to float between two seal rings (25, 27), in particular O-rings, which are arranged at a distance from one another, wherein the spindle preferably lies on a disk guide 26, in which the adjusting block is guided, with its ball-shaped section (FIG. 2-5; Col. 3 ln 62-Col. 4 ln 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iqbal in view of Ben-Dor (U.S. Patent 9,841,121).
Regarding claim 7, Iqbal discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Iqbal is silent regarding the spindle engages into a pivot space of a slider on its end that projects out of the head piece, in which space a driver is arranged, by way of which the spindle is connected with the slider.
However, Ben-Dor teaches the spindle 560 engages into a pivot space (space within 510) of a slider 510 on its end that projects out of the head piece 540, in which space a driver (connection of 520 to 510) is arranged, by way of which the spindle is connected with the slider (FIG. 5B-5D; Col. 5 ln 26-Col. 6 ln 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Iqbal by replacing the valve stem 23 with the movement transformation assembly 560 and handle 510, as taught by Ben-Dor, for the purpose of giving an operator a handle through which the operator can manipulate the position of the valve pursuant to the desired valve location. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iqbal in view of Ben-Dor, in further view of Kim (U.S. Patent Publication 2010/0212760).
Regarding claim 10, Iqbal, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 7.
Iqbal is silent regarding a display element is arranged on the slider, by way of which element the position of the adjusting block can be displayed, wherein the display element is preferably displaceable in the slider, and is arranged to be visible from the outside at least in certain regions, and is connected with the spindle, at least temporarily, in such a manner that it can be displaced relative to the slider by means of pivoting the spindle, wherein particularly preferably, markings are arranged on the slider, which are assigned to a position of the adjusting block, in each instance.
However, Kim teaches a display element 112 is arranged on the slider (B), by way of which element the position of the adjusting block can be displayed, wherein the display element is preferably displaceable in the slider, and is arranged to be visible from the outside at least in certain regions, and is connected with the spindle 14, at least temporarily, in such a manner that it can be displaced relative to the slider by means of pivoting the spindle, wherein particularly preferably, markings are arranged on the slider, which are assigned to a position of the adjusting block, in each instance (FIG. 1, 2; Paragraph 21-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Iqbal by adding a display element to the handle, as taught by Kim, for the purpose of giving an operator a visual indication as to the location of the spindle. 

Allowable Subject Matter
Claims 8-9, 11, and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to anticipate or make obvious the driver is a driver axle that is guided through an oblong hole that extends in the axial direction of the spindle, along with the other limitations of the claims.  It would not be obvious to make the connection of the movable rod and the handle occur in an oblong hole as this would result in unwanted travel of the handle prior to movement of the valve.
Additionally, the closest prior art fails to anticipate or make obvious the display element is displaced relative to the window of the slider and the different colors of the display element are visible through the window, along with the other limitations of the claims.
Furthermore, the closest prior art fails to anticipate or make obvious a sanitary fitting with at least two outflow channels, the outflow channels connected to the passage openings of the passage disk, along with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753